El Juez Asociado Señou de Jesús
emitió la opinión del tribunal.
Las dos únicas cuestiones de derecho a que se limita este recurso no requieren una detallada exposición de los hechos. Bastará decir que la primera causa de acción alegada en la demanda está fundada en que la apelante radicó oportuna-mente sus declaraciones de ingresos correspondientes a los años 1925-1928 inclusive; que investigadas ■ dichas declara-ciones de ingresos, el Departamento de Hacienda impuso defi-ciencias por cada uno de los años mencionados, y no estando conforme la contribuyente recurrió para ante la Junta de Revisión e Igualamiento, la que nuevamente determinó y fijó la contribución correspondiente a cada uno de dichos años contributivos. Mediante prórrogas que la contribuyente soli-citó del Tesorero y ofertas de pago que luego fueron incum-plidas, transcurrieron justamente seis años desde que la Junta de Revisión e Igualamiento fijó la contribución del úl-timo de los años contributivos, sin haber sido pagadas dichas contribuciones. Al cabo de los referidos seis años la ape-lante solicitó y obtuvo que la Junta se dispusiese a reconsi-derar las contribuciones ya determinadas y fijadas por ella. A ese fin la Junta solicitó del Tesorero la devolución del expe-diente, y dicho funcionario, al devolverlo advirtió por escrito a la Junta su falta de jurisdicción para reconsiderar su reso-lución dictada unos seis años antes. Empero, la Junta re-consideró el caso, eliminó por completo la contribución corres-pondiente al año 1928 sosteniendo que aquélla había prescrito, y redujo la correspondiente a los demás años contributivos en controversia. Ello no obstante, el Tesorero, alegando que la actuación de la Junta a que acabamos de referirnos era *255nula por falta de jurisdicción, insistió en el cobro de la con-tribución originalmente fijada por dicho organismo y, me-diante amenazas de procedimientos de apremio, logró que la contribuyente la pagase bajo protesta.
La segunda causa de .acción se contrae a contribuciones por deficiencias impuestas para los años contributivos en cuestión. Admite la apelante que el Tesorero hizo gestiones para el cobro de estas deficiencias mediante anotaciones de embargos practicadas a partir del año 1935, y que llegó a publicar avisos para la venta de los bienes embargados a la contribuyente, pero que en ningún momento llegó a verificar la venta y el cobro de las contribuciones. Sin embargo, de la prueba resulta que al igual de lo sucedido con respecto a la contribución a que se refiere la primera causa de acción, la dilación en el cobro de la contribución a que se contrae la segunda se debió a las referidas gestiones de aplazamiento y promesas de pago incumplidas hechas por la apelante. No fue hasta el 6 de junio de 1941 que la contribuyente pagó bajo protesta las contribuciones a que se refieren ambas causas de acción.
 En lo que respecta a la primera causa de acción, sostiene el Tesorero que no puede la demandante recobrar las contribuciones a que la misma se refiere porque la Junta carecía de facultades para reconsiderar su propia resolución después de haber expirado con exceso el plazo de treinta días fijado por el artículo 310 del Código Político, según fue enmendado por la Ley núm. 75 de 1923. Leyes de ese año, pág. 605.
A los efectos de resolver esta primera cuestión, nos bas-tará lo prescrito en el artículo 310 del Código Político, según fue enmendado, el cual literalmente dice así:
“La citada Junta de Revisión e Igualamiento se reunirá en sesión ordinaria en los meses de enero, mayo y septiembre de cada año, y en sesión extraordinaria en cualquier otra época, cuando a juicio del presidente fuere necesario. En ella se oirán las apelaciones reei-*256bidas y resolverá cualquier cuestión que se presentare y que se rela-cione con la mayoir o menor cantidad en que puede tasarse una propiedad para imponerle las contribuciones o con el importe de éstas, o para exceptuarla de contribuciones, o bien para fijar la contribución sobre ingresos de cualquier contribuyente; y al hacer constar dicha resolución, corregirá las planillas y liquidará la con-tribución a imponer en las declaraciones de ingresos presentadas d,e ácuerdo con lo que se haya decidido y lo: comunicará al Departa-mento de Hacienda para las correcciones, cancelaciones o expedición de recibos según corresponda. La junta tendrá poder para supri-mir, disminuir o aumentar las valuaciones hechas en cualquier pla-nilla que le haya sido enviada, hayase presentado o no queja alguna con relación a la misma; y para decidir toda otra queja con res-pecto a la imposición de contribuciones sobre la propiedad y sobre ingresos y para corregir todos los errores que haya a medida que se le indiquen. También podrá reconsiderar por justa causa-, a stí discreción y buen juicio, cualquier resolución tomada por ellaT cuando así se solicite por algún contribuyente, dentro del plazo improrrogable de. treinta días a contar desde la fecha de la- notifi-cación. Al cumplir con los deberes que este título impone, la citada junta podrá examinar bajo juramento o afirmación a cualquier persona que pueda tener conocimiento o informes respecto del valor de la propiedad sujeta a tasación; y cualquier miembro; de dicha junta puede tomar el juramento o afirmación.” (Bastardillas nues-tras.)
El precepto legal que acabamos de transcribir confería a la extinta Junta de Revisión e Igualamiento la facultad de reconsiderar por justa causa cualquier resolución tomada por ella, cuando así lo hubiera solicitado algún contribuyente den-tro del plazo improrrogable de treinta días desde la fecha de la notificación.
En el presente caso, ya hemos visto que la Junta de su propia iniciativa reconsideró y redujo la contribución que ella misma había determinado y fijado, más de seis años des-pués de haberla notificado a la contribuyente. La falta de jurisdicción de la Junta es manifiesta. Se trata de un caso de lex script a, que no admite discusión. Ello no obstante, el abogado de la contribuyente, interpretando erróneamente el *257precepto legal que nos ocupa, trata de encontrar en el aludido artículo dos clases de reconsideración: la primera, que puede tener lugar a solicitud del contribuyente, y la cual está limi-tada al plazo de treinta días a que antes hemos hecho refe-rencia; y la segunda, que según la apelante tiene lugar a iniciativa de la propia Junta, sin que para tal reconsideración exista término prescriptivo, pudiendo tener lugar en cualquier fecha.
Esta facultad ilimitada de reconsideración, pretende la apelante encontrarla en aquella parte del artículo 310 del Código Político, dispositiva de que la Junta tendrá poder para suprimir, disminuir o aumentar las valuaciones hechas en cualquier planilla. Pierde de vista la apelante, sin embargo, que esa facultad que la ley confería a la Junta se re-fería a los poderes de ésta al resolver las apelaciones inter-puestas para ante ella, y nada tenía que ver con la facultad de reconsideración que podía ejercitar dentro de los treinta días de haberse notificado su resolución al contribuyente.
Puesto que la Junta carecía de facultad para reconside-rar su resolución original después de expirado el término de treinta días fijado por la ley, tenemos que concluir con la corte sentenciadora que el Tesorero demandado actuó correc-tamente al ignorar y hacer caso omiso de la contribución fi-jada a virtud de tal reconsideración ilegal, y al cobrar y re-tener la contribución originalmente determinada y fijada por la Junta.
Pasaremos a considerar ahora la segunda cuestión en-vuelta en este recurso.
En cuanto a la contribución objeto de la segunda causa de acción, sostiene el Tesorero que la contribuyente tampoco tiene derecho a recobrarla a pesar de haber él recibido el pago de la misma baj.o protesta después de expirados los términos fijados en las secciones 60(a) (1) y 61(c) de la Ley de Contribuciones sobre Ingresos.
*258Los artículos a que acabamos de referirnos prescriben:
Sección 60('u) (1). — ’“El impo;rte. de las contribuciones sobre ingresos y beneficios excesivos y el importe de la contribución sobre ingresos impuestos por esta Ley, a por la ley de contribución sobre ingresos número 59 de 1917, la ley de contribuciones sobre ingresos núnieio PO de 1919, la ley de contr’ibuc’ones sobre ingresos número 43 de 1921, o por cualquiera de dichas leyes según han sido enmen-dadas, se tasarán dentro de cinco años después de radicarse la decla-ración, y no podrá entablarse un procedimiento judicial para el cobro de dichas contribuciones después de vencido dicho período.”
Sección 61(c). — “Cuando se -impusiere la contribución dentro del término prescrito en la sección 60 o en esta sección, dicha con-tribución podrá ser cobrada mediante embargo o procedimiento judicial entablado dentro de los seis años después de impuesta la con-tribución. Nada de lo contenido en esta Ley se interpretará en el sentido de evitar que empiece sin tasación el procedimiento judicial para el cobro -de la contribución, en cualquier momento antes del vencimiento del período dentro del cual la tasación pudiera ser hecha. ’ ’
La letra de la ley es clara y, si las circunstancias que rodean el caso nos permitiesen atenernos a lo prescrito en dichos preceptos legales, tendríamos que revocar la sentencia en lo que -a la segunda causa de acción se refiere. Pero los actos de la propia apelante solicitando aplazamientos y ha-ciendo promesas de pago que luego fueron incumplidas, dando lugar así a que el Tesorero, confiando en tales promesas, de-jare expirar el término fijado por la ley para verificar el cobro, impiden a la apelante beneficiarse con el resultado de una situación que ella misma creó. Si ambas partes, el Teso-rero y la contribuyente, hubiesen pactado la posposición del cobro de la contribución para después de expirado el término fijado en la ley, ese pacto hubiera sido legal y no hubiera im-pedido al Tesorero cobrar la contribución de acuerdo con el mismo. Brown & Sons Co. v. Burnet, 282 U.S. 283. Cf. Stange v. United States, 282 U.S. 270, y Aiken v. Burnet, 282 U.S. 277. Si el término prescriptivo puede prorrogarse me-diante pacto al efecto, do igual modo puede entenderse pro-*259rrogado cuando no existiendo tal pacto, la dilación es cansada por la conducta del contribuyente antes descrita. En nn caso en que la conducta del contribuyente había sido la causa de que la contribución no se le hubiere fijado y cobrado dentro del término prescrito por la ley, el Juez Cardozo hablando por la Corte Suprema de los Estados Unidos dijo:
“El principio aplicable es fundamental e incuestionable. ‘Aquel que impide la ejecución de una cosa no puede beneficiarse de la situa-ción que él mismo ha ocasionado, porque, en ese caso la ley le clj'ee, “ésa fué tu propia actuación y por lo tanto nadie te ha perjudi-cado.” ’ [Citas.] A veces el impedimento que así se crea es carac-terizado como estoppel, y otras veces como waiver, pero la denomi-nación carece de importancia. Bastará para los propósitos del pre-sente caso decir que el impedimento así creado extiende sus raíces hasta un principio quizás más justo aún que la doctrina de waÁver o que la de estoppel, es decir, el principio de que a nadie le es per-mitido basar una reclamación en su propio acto injusto {inequity), o beneficiarse de su propio acto ilegal. [Citas.] Un pleito no puede tener por base una omisión de aquel que lo interpone. [Citas.]” Stearns Co. v. United States, 291 U. S. 54, 61.
Lo dicho basta para sostener que la apelante no tiene de-recho a recobrar del Tesorero lo que éste cobró después que el término para hacerlo había expirado, por cuanto la dilación fué causada por los actos de la propia contribuyente.

Procede por lo expuesto la confirmación de la sentencia.